Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071-1406 March 22, 2012 John Grzeskiewicz, Esq. Senior Counsel Division of Investment Management Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC20549 Re: American Funds Portfolio Series (the “Trust”) File Numbers: 333-178936, 811-22656 Dear Mr. Grzeskiewicz: Per our conversation, we confirm that the waiver and reimbursement arrangements described in the registration statement will be in effect for at least one year, may not be changed without the consent of the trustees of the Trust and that there will be no recoupment of fees waived or expenses reimbursed. Pursuant to Rule 461 and on behalf of the Trust and the Trust’s principal underwriter, American Funds Distributors, Inc., we respectfully request that the effectiveness of this Registration Statement be accelerated to March 26, 2012. If you have any questions please do not hesitate to contact me at 213-452-2060. Sincerely, /s/ Walter R. Burkley Walter R. Burkley
